United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1969
                                   ___________

Darrell Theodore Kind,                *
                                      *
            Appellant,                *
                                      * Appeal from the United States
            v.                        * District Court for the
                                      * District of Minnesota.
Sheriff Frank; Sgt. Heinen; Dan       *
Luke; Sgt. Alhgren; Sgt. Wanike,      *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: March 28, 2003

                                  Filed: May 30, 2003
                                   ___________

Before MELLOY, HEANEY, and SMITH, Circuit Judges.
                           ___________

HEANEY, Circuit Judge.

       Darrell Theodore Kind was incarcerated in the Washington County Jail in
Minnesota for two and a half months in 1998. Kind brought a § 1983 action against
employees at the jail because he claims they violated his First Amendment free-
exercise-of-religion right by refusing to place him on a vegetarian diet to
accommodate his Muslim faith. He also alleges that the jail retaliated against him for
exercising his constitutional rights and denied him access to the courts. Upon the
magistrate’s recommendation, the district court granted summary judgment to the jail
officials on all counts, concluding they were entitled to qualified immunity on the
free-exercise claim, and that the other claims were without merit. The case was
dismissed with prejudice. Kind appeals.

       “In a claim arising under the First Amendment’s Free Exercise Clause, an
inmate must first establish that a challenged policy restricts the inmate’s free exercise
of a sincerely held religious belief.” Brown-El v. Harris, 26 F.3d 68, 69 (8th Cir.
1994). When Kind arrived at the jail, he indicated he was Muslim and requested a
vegetarian diet. Senior Program Director Dan Luke referred to instructional
information provided to the jail by the Islamic Center of Minnesota, the Institute of
Islamic Information in Chicago, and the Department of Islamic Affairs in
Washington, D.C. regarding Kind’s request. He also spoke with staff at the Islamic
Center of Minnesota regarding the necessity of a vegetarian diet for Muslim inmates.
All sources confirmed that a pork-free diet was essential to the practice of Islam, but
that a vegetarian diet was not. Luke and Kind discussed his dietary needs on
March 26, 1998, and Luke asked Kind to present some sort of documentation
indicating that the exercise of Islam required a vegetarian diet. Kind did not produce
any information. Luke placed Kind on a pork-free diet.

       Kind filed a grievance with the Minnesota Department of Human Rights,
claiming that the Washington County Jail violated his right to religious freedom by
failing to provide him with a vegetarian diet. After the Department found probable
cause to support his grievance, Washington County agreed to adopt a new policy that
would allow any inmate to request, for any reason, vegetarian meals. The county’s
new policy did not go into effect until after Kind had left the Washington County Jail.

       “Qualified immunity shields government officials from suit unless their
conduct violated a clearly established constitutional or statutory right of which a
reasonable person would have known.” Yowell v. Combs, 89 F.3d 542, 544 (8th Cir.
1996). It is well settled that jail and prison inmates “have the right to be provided
with food sufficient to sustain them in good health [and] that satisfies the dietary laws

                                          -2-
of their religion.” McElyea v. Babbitt, 833 F.2d 196, 198 (9th Cir. 1987). It is not
well-established, however, that Muslims must be offered a meat-free diet. Luke
educated himself about Muslim practices before determining that a vegetarian diet
was unnecessary for Kind. The government defendants in this case held an
objectively reasonable belief that they were not violating the plaintiff’s constitutional
rights by offering him a pork-free diet out of respect for his religious beliefs. Curry
v. Crist, 226 F.3d 974, 977 (8th Cir. 2000). Granting the appellees qualified
immunity in this case is proper.

       Next, Kind asserts the jail retaliated against him by transferring him to another
facility for asserting his constitutional rights of freedom of religion and access to the
courts. The record demonstrates that Kind was disciplined and transferred due to a
pattern of misbehavior and repeated violations of the jail’s rules of conduct. He has
failed to show that but for his assertions of his constitutional rights, he would not
have been transferred; his misconduct appears to have been reason enough for this
administrative action.

       Finally, Kind asserts he was denied his constitutional right of access to the
courts because the jail interfered with his mail, prevented him from accessing certain
legal materials, and denied him sufficient amounts of writing paper. Actual injury or
prejudice must be proven to prevail on an access-to-courts claim. Lewis v. Casey,
518 U.S. 343 (1996). There is nothing in the record to show Kind lost a specific
claim in any legal proceeding as a result of the jail’s alleged interference.

      Accordingly, we affirm. See 8th Cir. R. 47B.




                                          -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-